IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00447-CV

                           IN THE INTEREST OF
              J.M.M., S.Y.M., M.S.M., AND N.I.M., CHILDREN,



                            From the 66th District Court
                                Hill County, Texas
                               Trial Court No. 49078


                           MEMORANDUM OPINION


       On December 3, 2012, the Hill County District Clerk forwarded to this Court

appellant Manuel Moreno’s notice of appeal, wherein appellant states that he wishes to

appeal from a child-support order. Subsequently, on February 26, 2013, we received a

letter from the Hill County District Clerk stating that appellant’s notice of appeal was

erroneously sent to this Court. Specifically, the Hill County District Clerk stated that:

“The District Clerk’s Office was told this case was appealed by the IV-D Court to the

66th District [Court,] not the Tenth Court.” Nevertheless, on March 6, 2013, the Clerk of

this Court notified appellant that the appeal was subject to dismissal in light of the Hill

County District Clerk’s February 26, 2013 letter. The Clerk also warned appellant that
this appeal would be dismissed unless, within 21 days of the date of the letter, a

response was filed showing grounds for continuing the appeal in this Court. See TEX. R.

APP. P. 44.3.

        More than twenty-one days have passed, and appellant has not responded to the

Clerk’s March 6, 2013 letter. Therefore, pursuant to Texas Rules of Appellate Procedure

42.3(c) and 44.3, we dismiss this appeal. See id. at R. 42.3(c), 44.3.




                                                        AL SCOGGINS
                                                        Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 18, 2013
[CV06]




In the Interest of J.M.M., S.Y.M., M.S.M., and N.I.M.                            Page 2